DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/21 has been entered.
Status of Claims

Pending: 
1-19,24-27
Withdrawn: 
2,4-6,24-26
Rejected:
1,3,7-19, 27
Amended: 
1
New: 
NONE
Independent:
1



 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 7-19 and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "about" in claim 1, line 9 (both in reference to 50 nm and 1000 nm) is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear the boundary implied by “about”- i.e. is 40 nm within “about 50 nm”? Is 1200 nm within “about 1000 nm”? Claims dependent on the above rejected claim are likewise rejected under this statute. Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3, 7-13, 16-19, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2014/0262327) in view of “ASM Handbook: Vol. 7 Powder Metallurgy” p 58-71.
Xu teaches a process of severely plastically deforming (such as by cryomilling [0043]) disintegrable powder comprising a matrix and dispersed particles. The matrix can comprise aluminum (wherein Al is selected from a Markush group of various elements at [0035] of Xu), and the dispersed particles can include Mg (alkali earth metal), Zn (which qualifies as a group 12 transition metal), and/or Mo (which qualifies as a metal with an atomic number ≥31), see Xu at abstract, [0035-0036]. Therefore Xu teaches a process of cryomilling a degradable composition comprising Al as well as Mg, Zn, and/or Mo. Xu does not mention a) processing the material (powder alloy) by gas atomization (claim 1), or b) controlling a grain size by alternating between about 50 nm and an upper limit of 1000nm (amended claim 1).
Concerning a), forming powder by atomization (including gas atomization) is known to be the dominant method for producing metal and alloyed powders (see “ASM Handbook Vol. 7: Powder Metallurgy”, p 58). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have formed the powder comprising Al as well as Mg, Zn, and/or Mo taught by Xu, by gas atomization, because “ASM Handbook Vol. 7: Powder Metallurgy”, p 58, etc. teaches said method is suitable for forming metal powder compositions.
Concerning b), though Wu does not specify controlling a grain size by alternating between about 50 nm and an upper limit of 1000 nm, said limitation is held to be met by Wu’s teaching of controlling the grain size to a nanostructured material with a grain size 10-200 nm [0032]. The examiner points out that only an upper limit/maximum is given for the second grain 
Concerning dependent claim 3, as stated above, Xu teaches cryomilling.
Concerning dependent claim 10, Xu teaches the material can comprise dispersoids [0046]. 
Concerning claims 11 and 12, Xu teaches oxides can be formed as a result from ball milling or cryomilling [0046].
Concerning claim 13, as stated above, Mo qualifies as a metal with an atomic number ≥31.
Concerning claim 16, as stated above, Xu teaches the presence of Zn.
Xu does not mention the cryomilling alters the degradation characteristic of the degradable component (cl. 7, 9, new claim 27), increases discontinuity of the grain boundary material (cl. 8), increases the YS (cl. 9). However, because Xu teaches a substantially identical process as claimed performed upon an overlapping composition, then substantially the same properties are expected for the cryomilled product of Xu, as for the instant invention (such as degradation characteristic, discontinuity of the grain boundary, as well as YS).
Concerning claim 17, Xu teaches said degradable component is disintegrable in response to contact with a fluid [0056].
Concerning claim 18, Xu teaches said degradable component can comprise a metal matrix composite [0047].
.

8.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2014/0262327) and “ASM Handbook Vol. 7” p 58-71, further in view of Marya (US 2012/0080189).
Xu is discussed above. Xu does not teach the degradable composition has ≥2% of an element with an atomic number ≥31 (cl. 14), or the element is Ga (cl. 15). However, Marya, which is also drawn to degradable alloys to be used in oilfield operations (abstract) optionally in powder form (see Marya at [0013]), teaches an alloy comprising Al and Ga (wherein Ga ≥2%, see Table 2) exhibits high strength and excellent degradation characteristics (Table 2). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have cryomilled (as taught by Xu) the Al-Ga alloy of Marya, because Xu teaches cryomilling powder of degradable alloys contributes to the solid solution strengthening [0043], and Marya teaches Al-Ga alloys have excellent degradation characteristics (Table 2).

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


10.	Claims 1, 3, 7-19, 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 15, 18, 19, 22-23 of copending Application No. 15/531093 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’093 are drawn to a method of forming a degradable alloy material comprising aluminum and ≥2% gallium (US’093 at cl. 1, 18, 19) by cryomilling (US’093 
Concerning the amended limitation of controlling a grain size by alternating between about 50 nm and an upper limit of 1000 nm, because the claims of US’093 are directed to substantially the same series of process steps as the instant claims, performed upon substantially the same material, then substantially the same grain size is expected to occur.
Concerning instant claims 10 and 11, claims 14 and 15 of US’093 state said material comprises dispersoids that are formed via cryomilling.
Concerning instant claims 7-9 and 12, the claims of US’093 do not mention the cryomilling alters the degradation characteristic of the degradable component (cl. 7, 9, 27), increases discontinuity of the grain boundary material (cl. 8), increases the YS (cl. 9), or forms an oxide (cl. 12). However, because the claims of US’093 define a substantially identical process performed upon an overlapping composition, then substantially the same properties are expected for the cryomilled product subjected to the process claimed in US’093, as for the instant invention (such as degradation characteristic, discontinuity of the grain boundary, forming an oxide, as well as YS).
Concerning instant claims 17-19, claims 22-24 of US’093 recite the instant limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 7-19, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7, 11, 12  of U.S. Patent No. 10,888,926. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’926 are drawn to a method of forming a degradable alloy material comprising aluminum and ≥2% gallium (US’926 at cl. 1, 11) by cryomilling (US’926 at claim 5), which meets the limitations of instant claims 1, 3, 13-16.
Concerning the amended limitation of controlling a grain size by alternating between about 50 nm and an upper limit of 1000 nm, because the claims of US’926 are directed to substantially the same series of process steps as the instant claims, performed upon substantially the same material, then substantially the same grain size is expected to occur.
Concerning instant claims 10 and 11, claim 7 of US’926 states said material comprises dispersoids that are formed via cryomilling.
Concerning instant claims 7-9, 12, 27 the claims of US’926 do not mention the cryomilling alters the degradation characteristic of the degradable component (cl. 7, 9), increases discontinuity of the grain boundary material (cl. 8), increases the YS (cl. 9), or forms an oxide (cl. 12). However, because the claims of US’926 teach a substantially identical process performed upon an overlapping composition, then substantially the same properties are expected for the cryomilled product made as defined in the claims of US’926, as for the instant invention (such as degradation characteristic, discontinuity of the grain boundary, forming an oxide, as well as YS).
Concerning instant claims 17 and 19, claims 13, 14 of US’926 recites the instant limitations.


Response to Amendment
12.	In the response filed on 8/3/20, applicant amended claim 1 and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
13.	Applicant’s argument that the instant invention is allowable because the prior art does not teach the amended limitation of specify controlling a grain size by alternating between about 50 nm and an upper limit of 1000 nm, has not been found persuasive. As stated supra, though Wu does not specify controlling a grain size by alternating between about 50 nm and an upper limit of 1000 nm, said limitation is held to be met by Wu’s teaching of controlling the grain size to a nanostructured material with a grain size 10-200 nm [0032]. The examiner points out that only an upper limit/maximum is given for the second grain size, no minimum is required distinguishing the second from the first given grain size of “about 50 nm”. Therefore, controlling the grain size to 10-200 nm would necessarily meet said limitation.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/GEORGE WYSZOMIERSKI/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              

/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        5/21/21